DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 02 August 2022 has been received and entered.  Claims 1, 29, 35 and 39 have been amended, claims 2-28, and 44 have been canceled and claim 46 has been added in the amendment filed 02 August 2022.  Claims 1, 29-43 and 45-46 are currently pending.  Claims 1, 34, 36-42 and 45 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.
Claims 29-33, 35, 43 and 46 are under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 02 August 2022 have been fully considered but are not found to be persuasive.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 August 2022 has been considered by the examiner.

Drawings
The drawings were received on 27 July 2022.  These drawings are acceptable.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.  Specifically, the incorporation by reference paragraph must refer to refer to the size of the ASCII text file in bytes (see (b)(iii) above). The correct file size appears to be 9784 bytes.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to that which is new in the art to which the invention pertains (ie. the claimed invention).  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The elected and examined claims are not directed to methods.

Claim Objections
Claim 35 is objected to because of the following informalities:  there is no space between “the and “cell” in line 2.  Appropriate correction is required.

Improper Markush
Claim 33 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of GLP-1, GLP-2, PYY, NPY, PPY and exendin-4 in claim 33 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the recited proteins have a unique amino acid sequence and therefore, the polypeptides do not share a common structure which provides for a common function.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant argues at page 3 of the response that all of the targeting moieties listed in claim 33 are peptides and therefore share a single structural similarity and that they belong to the same recognized physical or chemical class or to the same art-recognized class.  Applicant asserts that the Markush group recited in claim 33 lists alternatives that share a structural similarity as they are all peptides and a common use which is targeting pancreatic cells.  Applicant’s argument has been fully considered but is not found persuasive.
MPEP 2117 (I)(A) states
Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property. See also MPEP § 803.02.
In the instant situation, belonging to a physical class of peptides is not sufficient to provide an expectation that members of this class (peptides) will behave in the same way in the context of the claimed invention.  Furthermore, the claim recites neuropeptide Y (NPY) and this is not a protein that is known to target pancreatic cells.  NPY receptors are predominantly expressed in hippocampal neurons, in the thalamus, hypothalamus and parts of the peripheral nervous system.  Additionally, Peptide YY binds to the same receptor as neuropeptide Y and therefore, while NPY and Peptide YY might be considered proper in the same Markush group, they do not appear to be proper in a Markush group which requires targeting of a pancreatic cell.  Not only do the members of the Markush group need to share a substantial structural similarity and a common use but that common use must flow from the substantial structural feature.  The fact that all the recited elements are peptides does not provide for the use of targeting a pancreatic cell and therefore, the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-33, 35, 43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynes (US Pat. Pub. 2003/0007973) and either McGuckin et al. (U.S. Pat. Pub 2017/0143798) or Liu et al. (U.S. Pat. Pub 2012/0244080 A1) in view of Chen et al. (PLoS ONE  10(9): e0137583, doi:10.1371/journal.pone.0137583, 2015) and as evidenced by Thirumoorthy et al. (World J. Surg. Oncol.  9:54, 2011 (pages 1-7) for the reasons of record as applied to claims 29-33, 35 and 43.
Lynes (‘973) discloses antibodies which bind to human metallothionein (MT) and inhibit MT.  ‘973 discloses that the anti-metallothionein antibody can be humanized (see [0041] and [0045]) as well as being monoclonal (antibody UC1MT) and recombinantly produced (see [0049]).  ‘973 also teach that the anti-metallothionein antibodies are inhibitory (see [0066]) and can be conjugated to other agents.  Lastly, ‘973 teach pharmaceutical compositions comprising anti-metallothionein antibodies (see [0078]).  ‘973 does not teach an anti-metallothionein antibody linked to a pancreatic cell targeting moiety or to GLP-1.
McGuckin et al. (U.S. Pat. Pub 2017/0143798) teach the administration of therapeutic inhibitors directly to pancreatic β-cells by targeting the pancreatic β-cells with an agent that binds to the pancreatic β-cells (see [0154]).  McGuckin et al. specifically teach that GLP-1 receptor agonists, such as GLP-1 can be conjugated to the inhibitor to deliver the inhibitor to the pancreatic β-cells (see [0160]) and also disclose several GLP-1 molecules which would be suitable to act as cell targeting moieties (see [0161]-[0170]).   McGuckin et al. do not teach a composition comprising an inhibitor of metallothionein linked to GLP-1.
Liu et al. (U.S. Pat. Pub 2012/0244080 A1) teach that glucagon-like peptide-1 (GLP-1) is a hormone that acts on and binds to the GLP-1 which is highly expressed on pancreatic β-cells (see [0015]).  Liu et al. teach that GLP-1 agonists can be used as targeting agents to target pancreatic β-cells (see [0204] as well as claim 49).  Liu et al. utilize the GLP-1 molecule fused to an imaging compound in order to target the pancreatic β-cells for imaging.  Therefore, Liu et al. teach that GLP-1 can be used as a targeting agent for pancreatic β-cells to deliver a compound of interest to those cells.  Liu et al. do not teach a composition comprising an inhibitor of metallothionein linked to GLP-1.
Chen et al. (PLoS ONE  10(9): e0137583, doi:10.1371/journal.pone.0137583, 2015) teach that metallothionein overexpression significantly protected mice from acute STZ-induced reactive oxygen species (ROS) at 8 weeks of age.  However, transgenic metallothionein impaired glucose stimulated insulin secretion and promoted development of diabetes as well as impairing pancreatic beta-cell function, especially in adult male mice (see Results at pages 1-2).  Chen et al. concludes that MT does not protect pancreatic β-cells and can impair β-cell function (page 13, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a composition comprising an inhibitor of metallothionein and a pancreatic cell targeting agent in order to create a composition for inhibiting metallothionein in pancreatic cells.  Chen et al. teaches that metallothionein can impair β-cell function and therefore, one of ordinary skill in the art would be motivated to deliver an inhibitor of metallothionein to the β-cells to inhibit the activity of metallothionein.  Lynes (‘973) discloses antibodies which bind to human metallothionein (MT) and inhibit MT, including monoclonal antibodies, humanized antibodies and recombinant antibodies.  Because metallothionein is a protein that present in all cells throughout the body (as evidenced by Thirumoorthy et al.), it would be obvious to use a cell-targeting agent to administer the inhibitor of metallothionein.  Both McGuckin et al. and Liu et al. teach cell-targeting moieties for targeting pancreatic β-cells.  McGuckin et al. specifically teach that therapeutic inhibitors can be targeted directly to pancreatic β-cells by using an agent that binds to the pancreatic β-cells (see [0154]).  McGuckin et al. specifically teach that GLP-1 receptor agonists, such as GLP-1 can be conjugated to the inhibitor to deliver the inhibitor to the pancreatic β-cells (see [0160]) and also disclose several GLP-1 molecules which would be suitable to act as cell targeting moieties (see [0161]-[0170]).   Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a fusion protein of an inhibitor of metallothionein which is an antibody that binds metallothionein as taught by Lynes fused to a cell-targeting moiety which targets pancreatic β-cells and which is GLP-1 as taught by either McGuckin et al. and Liu et al. because Chen et al. teach that metallothionein can impair β-cell function and one of ordinary skill in the art would readily appreciate the benefits of inhibiting metallothionein with an antibody that binds and inhibits metallothionein in order to improve β-cell function.  One would be motivated to create a fusion of an anti-metallothionein and GLP-1 because metallothionein is expressed in all cells in the body and creating a fusion protein of the therapeutic agent with a cell-targeting agent would provide a composition which could be administered with the expectation that the therapeutic agent would be delivered to the target tissue.  One of ordinary skill in the art would have a reasonable expectation of success because McGuckin et al. teach that therapeutic agents can be linked/fused to pancreatic cell-targeting agents to deliver the therapeutic to the target tissue.  Therefore, the instant claims are prima facie obvious over the cited references, absent evidence to the contrary.

Response to Arguments
Applicant asserts that the Office misread the teachings of Chen.  Applicant points to particular statements made in the abstract of Chen.  However, the Examiner also acknowledged these statements and Chen’s stated hypothesis does not negate the basis for the instant rejection.  Applicant asserts at page 5 of the response that Chen discloses that pancreatic β-cells contain low levels of metallothionein and therefore, one of skill in the art would have no motivation to target anti-MT antibodies to the pancreas using a GLP-1 targeting moiety.
Applicant’s argument has been fully considered, but is not persuasive.  Chen et al. teaches that metallothionein can impair β-cell function and therefore, one of ordinary skill in the art would be motivated to deliver an inhibitor of metallothionein to the β-cells to inhibit the activity of metallothionein.  While Chen et al. teach that metallothionein levels are low in a non-diabetic state does not teach away from inhibiting a molecule known to be present in pancreatic β-cells and known to have a negative impact on β-cell function.  
Applicant further argues that Chen discloses intracellular expression of MT in cells and those of skill in the art would not expect an antibody against MT to impact intracellular MT expression or activity.  Applicant’s argument has been fully considered, but is not found persuasive.  The state of the prior art before the effective filing date of the instant application was aware that MT is not only an intracellular protein, but also an extracellular protein.  Furthermore, as evidenced by De Lisle et al. (cited in the previous Office action as prior art made of record), metallothionein is a component of exocrine pancreas secretion, and therefore, is found outside of the cell.  Additionally, the prior art of Lynes et al. (Exp. Biol. Med. 231:  1548-1554, 2006) outlines physiological roles of extracellular metallothionein and demonstrates that extracellular metallothionein was known to be found in pancreatic ducts (see column 2, paragraph 2 at page 1548).  Therefore, one of ordinary skill in the art would have had motivation to create a fusion of an anti-metallothionein and GLP-1 because metallothionein is expressed in all cells in the body and creating a fusion protein of the therapeutic agent with a cell-targeting agent would provide a composition which could be administered with the expectation that the therapeutic agent would be delivered to the target tissue.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647